Matter of JCB Assoc. NY, Inc. v 54 Enter. LLC (2021 NY Slip Op 00798)





Matter of JCB Assoc. NY, Inc. v 54 Enter. LLC


2021 NY Slip Op 00798


Decided on February 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 09, 2021

Before: Manzanet-Daniels, J.P., Gische, González, Shulman, JJ. 


Index No. 655898/18 Appeal No. 13093 Case No. 2020-02099 

[*1]In the Matter of JCB Associates NY, Inc., et al., Petitioners-Appellants,
v54 Enterprise LLC, et al., Respondents-Respondents, John/Jane Does 1 through 10, et al., Respondents.


Flanagan Law PLLC, New York (Richard J. Flanagan of counsel), for appellants.
Meister Seelig & Fein LLP, New York (Kevin A. Fritz of counsel), for 54 Enterprise LLC and Roosevelt Road Capital Partners, LLC, respondents.
Woods Lonergan PLLC, New York (Lawrence R. Lonergan of counsel), for Doherty & Associates, P.C., John C. Doherty and Program Risk Partners, LLC, respondents.

Appeal from order, Supreme Court, New York County (Andrea Masley, J.), entered September 24, 2019, which dismissed the proceeding upon petitioners' failure to file an amended petition within 30 days of a prior order, as directed, unanimously dismissed, without costs, as moot.
This appeal is moot. Shortly after the proceeding was dismissed, JCB brought a
new plenary action in which it asserted the claims that had been dismissed in this
proceeding. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 9, 2021